Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 30 May 2019. Claims 1-19 are currently pending and have been examined.

Claim Objections
Claim 3 is objected to because of the following informalities: the phrase “the processing circuitry is store medical” in line 2 appears to be a typographical error of “the processing circuitry is configured to store medical.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
be able to transmit and receive medical information thereto and therefrom.
Therefore, the claim as a whole is directed to “exchanging medical information”, which is a method of organizing human activity. “Exchanging medical information” is considered to be a method of organizing human activity because under its broadest reasonable interpretation it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a medical apparatus configured to have medical information therein; and
a first terminal including processing circuitry configured to be communicably connected to the medical apparatus so as to be able to transmit and receive the medical information thereto and therefrom, to have a function of an access point, and to cause a display to display a first code containing identification information of the access point, 
wherein the processing circuitry is communicably connected to a second terminal having read the first code …
These additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). There is nothing present in the claims that make the claims amount to significantly more than judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 14-15 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 2-13 and 16 further recite additional elements that amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2-13 and 16 are ineligible.
Claims 17-19 are parallel in nature to claims 1-16. Accordingly claims 17-19 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Eom et al. (U.S. 2013/0184587), hereinafter “Eom,” in view of Anttila et al. (U.S. 2005/0139680), hereinafter “Anttila.”

Regarding Claim 1, Eom discloses a medical system comprising: 
a medical apparatus configured to have medical information therein (See Eom Fig. 1 and [0059] medical probe and wireless terminal.); and
a first terminal including processing circuitry configured to be communicably connected to the medical apparatus (See Eom fig. 1 and [0058]-[0059] the server is connected via the first network to the probe device.) so as to be able to transmit and receive the medical information thereto and therefrom (See Eom fig. 1 and [0058]-[0059] the server is connected via the first network to the probe device and can transfer the medical information generated by the probe.), to have a function of an access point (See Eom fig. 1 and [0058]-[0059] the server acts as a connection between the electronic device and the probe device.), 
wherein the processing circuitry is communicably connected to a second terminal (See Eom fig. 1 and [0058]-[0059] the server acts as a connection between the electronic device and the probe device.).
Eom does not disclose: 
the processing circuitry cause a display to display a first code containing identification information of the access point, 
the second terminal having read the first code so as to be able to transmit and receive medical information thereto and therefrom.
Anttila teaches:
the processing circuitry cause a display to display a first code containing identification information of the access point (See Anttila [0013]-[0014].), 
the second terminal having read the first code so as to be able to transmit and receive medical information thereto and therefrom (See Anttila [0013]-[0015].).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 2, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom further discloses a system, comprising:
the processing circuitry is configured to store medical information transferred from the medical apparatus into a memory (See Eom Fig. 3 and [0073] the server includes a data storage unit. See also [0076].), and transfer the stored medical information to the second terminal (See Eom [0076]-[0079].).

Regarding claim 3, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom further discloses a system, comprising:
the processing circuitry is configured to store medical information transferred from the second terminal into a memory and transfer the stored medical information to the medical apparatus (See Eom [0081]-[0082].).

Regarding claim 4, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further discloses a system, comprising:
before the first terminal and the second terminal are communicably connected to each other, the processing circuitry is configured to invalidate a connection made via the first terminal between the medical apparatus and the second terminal.
Anttila teaches:
before the first terminal and the second terminal are communicably connected to each other, the processing circuitry is configured to invalidate a connection made via the first terminal between the medical apparatus and the second terminal (See Anttila [0030] and [0038].).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 5, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further discloses a system, comprising:
before the first terminal and the second terminal are communicably connected to each other, processing circuitry included in the medical apparatus is configured to invalidate a connection made via the first terminal between the medical apparatus and the second terminal.
Anttila teaches:
before the first terminal and the second terminal are communicably connected to each other, processing circuitry included in the medical apparatus is configured to invalidate a connection made via the first terminal between the medical apparatus and the second terminal (See Anttila [0030] and [0038].).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 6, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further discloses a system, comprising:
the first code contains a password corresponding to the identification information.
Anttila teaches:
the first code contains a password corresponding to the identification information (See Anttila [0030] and [0038].).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 7, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further discloses a system, comprising:
the processing circuitry is configured to cause the display to display a second code containing information about a storage location of the medical information, and when the second terminal has read the second code, the processing circuitry is configured to transfer the medical information stored in the memory to the second terminal.
Anttila teaches:
the processing circuitry is configured to cause the display to display a second code containing information about a storage location of the medical information, and when the second terminal has read the second code, the processing circuitry is configured to transfer the medical information stored in the memory to the second terminal (See Anttila [0025].).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 8, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further discloses a system, comprising:
the password corresponding to the identification information is changed every time the second terminal is connected to the first terminal.
Anttila teaches:
the password corresponding to the identification information is changed every time the second terminal is connected to the first terminal (See Anttila [0029] the information may also include limited use authorization for the file to be transferred, such as one-time only use.).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 9, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further discloses a system, comprising:
the information about the storage location of the medical information is changed every time the second terminal is connected to the first terminal.
Anttila teaches:
the information about the storage location of the medical information is changed every time the second terminal is connected to the first terminal (See Anttila [0029] the information may also include limited use authorization for the file to be transferred, such as one-time only use.).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 10, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further discloses a system, comprising:
the second code is changed every time the medical information is transferred.
Anttila teaches:
the second code is changed every time the medical information is transferred (See Anttila [0029] the information may also include limited use authorization for the file to be transferred, such as one-time only use.).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 12, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom further discloses a system, comprising:
the processing circuitry is configured to transfer the medical information in an anonymized state to the second terminal (See Eom [0080] the ultrasound image data is transferred to the server and that data is used to create the image send to the electronic device. This type of data is understood to be in an anonymous state as it is created from raw probe data.).

Regarding claim 13, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further discloses a system, comprising:
after being communicably connected to the second terminal that has read the first code, the processing circuitry is configured to perform an authenticating process by using a password and transfer the medical information to the second terminal permitted in the authenticating process.
Anttila teaches:
after being communicably connected to the second terminal that has read the first code, the processing circuitry is configured to perform an authenticating process by using a password and transfer the medical information to the second terminal permitted in the authenticating process (See Anttila [0030] and [0038].).
The system of Anttila is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to establishing communication between devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include displayed codes for connecting devices as taught by Anttila. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to obviate the need for manual inputs, thus eliminating human error situations and making for a more efficient means of establishing short-range communication and data transfer (see Anttila [0010]).

Regarding claim 14, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom further discloses a system, comprising:
the medical information is a medical image (See Eom [0058] the system is used to transfer ultrasound imaging between the devices.

Regarding claim 15, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom further discloses a system, comprising:
the medical information is a medical report (See Eom [0058]-[0059]. See also Fig. 5 and [0082]).

Regarding claim 16, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom further discloses a system, comprising:
the processing circuitry is configured to store image data obtained by adding information to the medical image into a memory, and transfer the stored image data to the second terminal (See Eom Fig. 3 and [0073] the server includes a data storage unit. See also Fig. 5, [0076]-[0079], and [0082].).

Regarding claim 17, 18, and 19, Eom in view of Anttila discloses the system of claim 1 as discussed above. The system of claim 17 and the methods of claims 18 and 19 are substantially similar to the system (the method performed by the system) disclosed in claim 1. Therefore, claims 17, 18, and 19 are rejected based on the same analysis.
	
Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Eom et al. (U.S. 2013/0184587), hereinafter “Eom,” in view of Attila et al. (U.S. 2005/0139680), hereinafter “Atilla,” and further in view of Yates et al. (U.S. 2019/0201138), hereinafter “Yates.”	
Regarding claim 11, Eom in view of Anttila discloses the medical system of claim 1 as discussed above. Eom does not further disclose a system, comprising:
the processing circuitry is configured to perform a virus scan at a time that is after being communicably connected to the second terminal, but is before being re-connected to the medical apparatus.
Yates teaches:
the processing circuitry is configured to perform a virus scan at a time that is after being communicably connected to the second terminal, but is before being re-connected to the medical apparatus (See Yates [0292] the system can monitor medical devices (i.e. scan the devices) for viruses and deny them access to the other devices if necessary.).
The system of Yates is applicable to the disclosure of Eom as they both share characteristics and capabilities, namely, they are directed to connecting medical devices for data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eom to include virus scanning as taught by Yates. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Eom in order to control access to the system to protect the patient (see Yates [0289]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurita (U.S. 2017/006536) and Cho (U.S. 2015/0065867) teach systems for collecting and transferring information from ultrasound machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619